Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2014

                                       No. 04-14-00767-CV

                             IN THE INT OF DMB, JR AND ILB,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02050
                           Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
        The court reporter’s record in this accelerated appeal was due November 14, 2014. Ms.
Cynthia S. Hyatt is the court reporter responsible for preparing, certifying, and filing the record
in this appeal. On November 18, 2014, Ms. Hyatt filed a notification of late record stating
appellant has not designated the record or made financial arrangements to pay for the record.

        Appellant is represented on appeal by appointed counsel, Mr. Karl Anthony Basile. On
November 22, 2014, Mr. Basile filed a response to Ms. Hyatt’s notification of late record,
attached to which is a copy of a written designation of reporter’s record. Mr. Basile states that
appellant is indigent as evidenced by the appointment of counsel for appellant both at trial and on
appeal.

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on November 4, 2014. Ms. Hyatt is hereby ORDERED to file the
reporter’s record no later than December 22, 2014.

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court